DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees that the Cutler article and video are “two different references” because the article directly refers to the content of the video.  Namely, the article states, “In her simulation, Liu can place a three-dimensional image of a brain onto a head, and watch the virtual projection of the cater as it pierces the brain”.  In the associated video, one can clearly see and hear Liu performing this very task.
	The Culter video and article clearly disclose detecting the movement of the instrument.  The applicant argues that the video “does not explain” how this is done.  However, it is evident from the simulation performed by Liu in the video that the movement of the instrument is not only detected, it is actively tracked in space.  The Applicant refers to “a photograph of gravel” – it is not understood what the Applicant is referring to.
	The results of Cutler’s tracking and visualization clearly involve “calculations” by a processor.  The Applicant has broadly claimed “calculating a location…”, which is well-satisfied by Cutler’s spatial tracking.  The Applicant appears to argue that the rejection is improper because Cutler “provides no explanation or discussion”.  However, this is not convincing in view 
	The Applicant argues that “the Cutler video generally does not fully align visually with the actual catheter”, but this “full alignment” is not a claimed feature, making this a moot point.
	The Applicant argues that Cutler’s video “already experiences a degree of lag, and additional calculations would increase lag”.  The Examiner does not find this argument persuasive because the claimed invention is not directed in any way to maintaining or improving latency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke. Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record).
Regarding claims 1, 8 and 20, Cutler discloses a method, apparatus, and computer system for visualizing and tracking a catheter, comprising: detecting movement of the catheter as the catheter is being inserted into an object; calculating a location of an area of the catheter that is embedded in the object; generating a virtual image of an embedded portion of the catheter based on the detected movement of the catheter and location of the area of the catheter that is (see Cutler’s use of Augmented Reality to track the position of a catheter tool as it is inserted into an object).
Regarding claims 2, 3, 9, 10, 21, and 22, Cutler discloses that the catheter comprises a plurality of tracking markers that are color bands adjacent to each other (see screenshot of Cutler’s video below which shows a tracking target with a plurality of black/white marking elements that are adjacent to one another).

    PNG
    media_image1.png
    1037
    1367
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke. Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record).
Regarding claims 7 and 14, while Cutler does not explicitly disclose that the calculation further comprises determining an angle between the catheter and an image of the catheter in an image plane, Cutler does teach that angular dimensions are considered as it relates to the viewer’s perspective of the image (see screenshot of Cutler’s video below which shows a tracking target).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine the angular discrepancy between a catheter and an image of the catheter, so as to provide an accurate representation of the catheter’s position in augmented space.

    PNG
    media_image1.png
    1037
    1367
    media_image1.png
    Greyscale


Claim(s) 4, 5, 11, 12, 23, and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record), as applied to claims 1 and 8 above, in view of Schmidt (US 2009/0326369, of record).
Regarding claims 4, 5, 11, 12, 23, and 24, Cutler does not explicitly disclose that the calculation further comprises calculating a position of a tip of the catheter based on lengths of the plurality of color bands.  However, Schmidt teaches the use of marker bands which can be used to determine the length between an entry point and an instrument head ([0042]).  Thus, it would 
Regarding claim 5, Cutler does not explicitly disclose that the calculation further comprises detecting locations of endpoints of the plurality of color bands.  However, Schmidt teaches the detection of marker bands along an inserted endoscope to account for an insertion length ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the insertion length accounting of Schmidt to the catheter of Cutler, as to provide insertion-length tracking of an inserted catheter.

Claim(s) 6, 13, and 25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record), as applied to claims 1 and 8 above, in view of Jones (US 2016/0225192, of record).
Regarding claims 6, 13, and 25, Cutler does not explicitly disclose that detecting movement of the catheter is performed by a sensing unit, and wherein the method further comprises performing a calibration procedure with the calculated catheter location in a sensing unit space and a virtual catheter position in a display space of the display unit.  However, Jones teaches calibration of elements used in an augmented reality system that includes a head mounted display ([0110]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the calibration of Jones to the catheter of Cutler, as to provide calibrated instrumentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0140527 to Govari teaches in Figures 6, 7, and paragraphs [0056]…[0060]  a method of visualizing and tracking a catheter that is inserted into a patient, wherein the catheter is visualized as a virtual object that is embedded in the display over anatomical data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793